Citation Nr: 0532548	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-06 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than March 27, 1996, 
for the payment of an award of Dependency and Indemnity 
Compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
April 1971.  The appellant seeks an earlier effective date 
for the payment of DIC benefits, as the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that, in pertinent part, established 
the effective date of payment of DIC benefits for service 
connection for the cause of the veteran's death as March 27, 
1996.  The appellant disagreed with the effective date of the 
payment of DIC benefits, and this appeal ensued.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The claim for service connection for the cause of the 
veteran's death was previously denied in a September 1994 
rating decision; the appellant did not appeal that decision.

3.  Correspondence received by the RO in March 1996 was 
treated as an application to reopen the previously denied 
claim of service connection for the veteran's cause of death.

4.  In April 2003, the Board granted service connection for 
the cause of the veteran's death with an effective date of 
March 27, 1996.


CONCLUSIONS OF LAW

1.  The September 22, 1994, rating decision wherein the RO 
denied entitlement to service connection for the cause of the 
veteran's death was not appealed and is final. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1310, 5107, 7105 (West 2002); 38 C.F.R. 
§§ 3.103, 3.104(a), 3.105(a) (2005).

2.  The criteria for an effective date earlier than March 27, 
1996, for the payment of an award of DIC benefits, are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q) 
and (r) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

The assignment of effective dates of awards of VA benefits is 
governed generally by 38 U.S.C.A. § 5110 (West 2002) and 
38 C.F.R. § 3.400 (2005).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of an application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for an 
increase "will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later."  38 C.F.R. 
§ 3.400.  The effective date of the award of benefits based 
on the receipt of new and material evidence following a final 
disallowance will be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q) and (r).

In this case, the appellant's claim for service connection 
for the cause of the veteran's death, and thus payment of DIC 
benefits, was denied by the RO in September 1994.  That claim 
is final because the appellant did not perfect a timely 
appeal to that claim.  38 U.S.C.A. § 7105(c).  The appellant 
filed a claim to reopen the claim for service connection for 
the cause of the veteran's death and payment of DIC benefits 
on March 27, 1996.  An April 2003 Board decision granted 
service connection for the cause of the veteran's death.  A 
May 2003 rating decision effectuated that Board decision and 
awarded DIC benefits with an effective date of March 27, 
1996.  The effective date was based upon the claim to reopen 
and the subsequent submission of new and material evidence 
following the reopening of a previously denied and final 
claim.  It is undisputed that the appellant did not appeal 
the prior denial of this claim.  Once that prior decision 
became final, any claim filed thereafter was a claim to 
reopen.  

The RO established the effective date of payment of benefits 
as March 27, 1996, the date the correspondence construed as 
an application to reopen the previously denied claim of 
entitlement to service connection for the cause of the 
veteran's death was received.  There is no indication in the 
file, or any allegation from the appellant, that any claim 
was filed between the final denial in September 1994 and the 
reopened claim in March 1996.  Thus, while appellant argues 
that the effective date for her award of DIC benefits should 
be the date of the veteran's death, April [redacted], 1986, the Board 
finds that the assignment of March 27, 1996, was proper under 
applicable law and regulations.

In this case, the supporting medical opinion which qualified 
as new and material evidence and allowed the claim to be 
reopened and allowed was received in January 2003.  Thus, it 
is clear in this case that entitlement to DIC benefits did 
not arise prior to March 27, 1996, the effective date of 
payment of the benefits.  Consequently, the Board finds that 
the record does not allow for an earlier effective date for 
DIC in this case.

Although the Board is sympathetic to the appellant's claim, 
it is without authority to grant payment of DIC benefits 
prior to March 27, 1996, on an equitable basis, and instead 
is constrained to follow the specific provisions of the law.  
See 38 U.S.C.A. § 7104(c) (West 2002).  The law, not the 
evidence, controls the outcome of this claim.  The appeal 
seeking an effective date earlier than March 27, 1996, for 
the grant of DIC benefits must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The benefit-
of-the-doubt rule does not apply because the law is 
dispositive and the critical facts are not in dispute.  38 
U.S.C.A. § 5107(b) (2005); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in December 2003; a 
rating decision in May 2003, a statement of the case in 
February 2004; and a supplemental statement of the case in 
October 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

An effective date earlier than March 27, 1996, is denied for 
the award of DIC benefits based on a grant of service 
connection for the cause of the veteran's death.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


